Citation Nr: 1129056	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from November 1953 to September 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claim.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2011, a hearing was held before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As an initial matter, at the Veteran's hearing before the Board in May 2011, the Veteran testified that his hearing loss had significantly worsened since his last comprehensive VA audiological examination in May 2008.  (transcript (T.) at pp. 2-8).  Consequently, the Board finds that the Veteran should be afforded a new VA examination for the purpose of ascertaining the current severity of his service-connected hearing loss.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, the VA's duty to assist includes providing a new examination).  

In addition, the record reflects that following the Veteran's last VA audiological examination in May 2008, additional evidence was received that includes results of private audiometric evaluations from May 2006 and June 2007 that were represented in graph format only, and while the May 2006 results may be considered too old for the purpose of assessing the subject claim for increased rating filed in March 2008, the June 2007 evaluation occurred within one year of the filing date of March 2008.  In addition, although the Board may in some instances be capable of interpreting such graphic representations, the record is unclear as to the type of word recognition test that was utilized at the time of these evaluations.  

Therefore, on remand, the private audiologist should be contacted and requested to translate the graphic findings from May 2006 and June 2007 in numerical form at 500, 1000, 2000, 3000, and 4000 Hertz and clarify whether the controlled speech discrimination test (Maryland CNC) was conducted in obtaining the results.  See Savage v. Shinseki, 24 Vet. App. 124 (2010) (holding that it was error for Board to refuse to consider private audiological examinations submitted by claimant on the ground that they were unclear, without seeking clarification from the examiners or explaining why such explanation was not needed).  In the event that the private audiologist is unavailable, the VA examiner should also be requested to translate the graphic findings from May 2006 and June 2007 in numerical form at 500, 1000, 2000, 3000, and 4000 Hertz, and to provide an opinion as to whether the Maryland CNC test was used in conjunction with those evaluations.

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dated since March 2008.  





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since March 2008.

2.  The May 2006 and June 2007 private audiometric evaluations by audiologist Julie Ann Rikard of Physicians Hearing Center should be sent back to her for clarification.  The private audiologist should convert the graphical information into numerical data and clarify if the Maryland CNC speech discrimination test was used.  If the private audiologist fails to respond to the request, contact the Veteran and request that he obtain the information from the private audiologist.

3.  Thereafter, regardless of whether additional information is received by the May 2006 and June 2007 private audiologist or the Veteran in response to item number 1, above, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and current severity of the Veteran's bilateral hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the Veteran's claims folder was reviewed in connection with the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished.

(a) Testing should be conducted to determine the current severity of the Veteran's hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and pure tone audiometry test.  

(b) The examiner should fully describe any functional effects caused by the Veteran's hearing disability in the final examination report.  

(c) If the RO/AMC is unable to obtain the information in response to action paragraph (2), then ask the examiner to review the May 2006 and June 2007 private audiograms and interpret the charts provided in the reports, including the exact decibel results at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner should also be requested to provide an opinion as to whether the Maryland CNC test was conducted in conjunction with these evaluations.  

A rationale for any opinion expressed should also be provided.

4.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.

5.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and allowed an appropriate period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



